815 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James W. DAILEY, Plaintiff-Appellant,v.VILLAGE OF JAMESTOWN, James Collins, Dianne Bryan, R.K.Harrison, Defendants- Appellees.
No. 86-4054.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This matter is before the Court for consideration of appellant's response to this Court's order to show cause why the appeal should not be dismissed as untimely filed.


2
On October 14, 1986, the district court entered an order which dismissed appellant's civil rights action.  The notice of appeal, filed November 14, 1986, is one day late, Rule 4(a) and 26(a), Federal Rules of Appellate Procedure, and this Court is deprived of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).


3
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.